Exhibit 10.2

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is
executed on December 9, 2016, by and between Stone Energy Corporation, a
Delaware corporation (“Seller”), and TH Exploration III, LLC, a Texas limited
liability company (“Buyer”).

RECITALS:

WHEREAS, Seller and Buyer are parties to that certain Purchase and Sale
Agreement (the “Purchase Agreement”), executed on October 20, 2016; and

WHEREAS, Seller and Buyer desire to amend the Purchase Agreement in the manner
and upon the terms and conditions hereafter set forth.

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
by the terms hereof, agree as follows:

1. Definitions. Capitalized terms used but not defined herein shall have the
respective meanings set forth in the Purchase Agreement.

2. Bankruptcy Deadline. Section 11.01(f)(ii) of the Purchase Agreement is hereby
amended by deleting the date “December 9, 2016” in its entirety and replacing
such date with “December 14, 2016.”

3. Continuation of Agreement. From and after the effective date of this
Amendment, all references to the Purchase Agreement set forth therein or in any
other agreement or instrument shall, unless otherwise specifically provided, be
references to the Purchase Agreement as amended by this Amendment and as may be
further amended, modified, restated or supplemented from time to time by the
parties. This Amendment is limited as specified and shall not constitute or be
deemed to constitute an amendment, modification or waiver of any provision of
the Purchase Agreement except as expressly set forth herein. As amended hereby,
the Purchase Agreement shall continue in full force and effect according to its
terms.

4. Miscellaneous. The terms and provisions of Section 15.07 (Governing Law) and
Section 15.10 (Counterparts) of the Purchase Agreement shall apply to this
Amendment, mutatis mutandis, as if fully set forth herein.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been signed by each of the parties hereto
on the date first above written.

 

SELLER STONE ENERGY CORPORATION By:  

/s/ Kenneth H. Beer

Name:   Kenneth H. Beer Title:   Executive Vice President & Chief Financial
Officer

Signature Page to First Amendment to Purchase and Sale Agreement



--------------------------------------------------------------------------------

BUYER TH EXPLORATION III, LLC By:  

/s/ M. Evan Radler

Name:   M. Evan Radler Title:   Chief Operating Officer

Signature Page to First Amendment to Purchase and Sale Agreement